                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

TAVIA WAGNER,

                       Plaintiff,

v.                                                                   Case No: 6:21-cv-7-Orl-37DCI

FRANK H. BROCK and J&C CUDA
CORP,

                       Defendants.


                                     RELATED CASE ORDER

          No later than fourteen (14) days from the date of this Notice, counsel and any pro se

 party shall comply with Local Rule 1.04(d) and shall file and serve a certification as to

 whether the instant action should be designated as a similar or successive case pursuant to

 Local Rule 1.04(a)(b). The parties shall utilize the attached form titled Notice of Pendency

 of Other Actions. All parties must send courtesy copies of all filings that exceed 25

 pages, inclusive of exhibits, regardless of whether the filing is done electronically or in

 paper.

 Date: January 6, 2021.                                   ELIZABETH M. WARREN,
                                                          CLERK

                                                          By: /s/ Bianca Acevedo
                                                          Deputy Clerk

Copies:              Counsel of Record / Pro Se Parties
                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

TAVIA WAGNER,

                       Plaintiff,

v.                                                             Case No: 6:21-cv-7-Orl-37DCI

FRANK H. BROCK and J&C CUDA
CORP,

                       Defendants.
___________________________________


                       Notice Of Pendency Of Other Actions
         In accordance with Local Rule 1.04(d), I certify that the instant action:

          IS           related to pending or closed civil or criminal case(s) previously filed
                       in this Court, or any other Federal or State court, or administrative
                       agency as indicated below:




          IS NOT       related to any pending or closed civil or criminal case filed with this
                       Court, or any other Federal or State court, or administrative agency.

      I further certify that I will serve a copy of this Notice of Pendency of Other Actions
upon each party no later than fourteen days after appearance of the party.


Dated:



Plaintiff(s)Counsel of Record                              Defendant(s) Counsel of Record
          or Pro Se Party                                        or Pro Se Party
   [Address and Telephone]                                    [Address and Telephone]
AO 85 (Rev. 01/09) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                    UNITED STATES DISTRICT COURT
                                                                for the
                                                        Middle District of Florida

                      TAVIA WAGNER                                       )
                              Plaintiff                                  )
                          v.                                             )     Civil Action No.       6:21-cv-7-Orl-37DCI
                 FRANK H. BROCK, et al.                                  )
                            Defendants                                   )


        NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

        Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct
all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The
judgment may then be appealed directly to the United States court of appeals like any other judgment of this court.
A magistrate judge may exercise this authority only if all parties voluntarily consent.

        You may consent to have your case referred to a magistrate judge, or you may withhold your consent
without adverse substantive consequences. The name of any party withholding consent will not be revealed
to any judge who may otherwise be involved with your case.

       Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate
judge conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial
proceedings.

             Parties’ printed names                              Signatures of parties or attorneys                      Dates




                                                              Reference Order
       IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings
and order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.


Date:
                                                                                            District Judge’s signature




                                                                                             Printed name and title



Note: Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a
United States magistrate judge. Do not return this form to a judge.
